11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                    JUDGMENT

Shawn Patrick Layton                        * From the 266th District Court
                                              of Erath County,
                                              Trial Court No. CR15036.

Vs. No. 11-18-00290-CR                      * July 30, 2021

The State of Texas,                         * Memorandum Opinion by Williams, J.
                                              (Panel consists of: Bailey, C.J.,
                                              Trotter, J., and Williams, J.)



     This court has inspected the record in this cause and concludes that there is
error in the judgment below. Therefore, in accordance with this court’s opinion,
we modify the judgment of the trial court to delete any requirement that Appellant
pay court-appointed attorney’s fees. As modified, we affirm the judgment of the
trial court.